UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06135 Templeton Institutional Funds (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 3/31/17 Item 1. Schedule of Investments. TEMPLETON INSTITUTIONAL FUNDS Statement of Investments, March 31, 2017 (unaudited) Emerging Markets Series Industry Shares Value Common Stocks 93.8% Argentina 0.4% a Grupo Clarin SA, B, GDR, Reg S Media $ MercadoLibre Inc Internet Software & Services Belgium 0.7% Anheuser-Busch InBev SA/NV Beverages Brazil 0.8% M Dias Branco SA Food Products Mahle-Metal Leve SA. Auto Components Totvs SA Software Cambodia 0.7% NagaCorp Ltd Hotels, Restaurants & Leisure China 19.2% b Alibaba Group Holding Ltd., ADR Internet Software & Services b Baidu Inc., ADR Internet Software & Services Bloomage Biotechnology Corp. Ltd Chemicals Brilliance China Automotive Holdings Ltd Automobiles China Life Insurance Co. Ltd., H Insurance China Petroleum and Chemical Corp., H Oil, Gas & Consumable Fuels CNOOC Ltd Oil, Gas & Consumable Fuels CNOOC Ltd., ADR Oil, Gas & Consumable Fuels COSCO Shipping Ports Ltd Transportation Infrastructure Inner Mongolia Yitai Coal Co. Ltd., B Oil, Gas & Consumable Fuels NetEase Inc., ADR Internet Software & Services Ping An Insurance Group Co. of China Ltd., A Insurance Poly Culture Group Corp. Ltd., H Media Tencent Holdings Ltd Internet Software & Services Uni-President China Holdings Ltd Food Products Weifu High-Technology Co. Ltd., B Auto Components Czech Republic 0.3% b Moneta Money Bank AS. Banks Hong Kong 2.8% Dairy Farm International Holdings Ltd Food & Staples Retailing MGM China Holdings Ltd Hotels, Restaurants & Leisure Sands China Ltd Hotels, Restaurants & Leisure Hungary 1.1% Richter Gedeon Nyrt Pharmaceuticals India 8.1% Bajaj Holdings & Investment Ltd Diversified Financial Services b Biocon Ltd Biotechnology Glenmark Pharmaceuticals Ltd Pharmaceuticals ICICI Bank Ltd Banks Infosys Ltd IT Services Reliance Industries Ltd Oil, Gas & Consumable Fuels Tata Chemicals Ltd Chemicals Tata Motors Ltd., A Automobiles Quarterly Statement of Investments | See Notes to Statements of Investments. | 1 TEMPLETON INSTITUTIONAL FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Emerging Markets Series (continued) Industry Shares Value Common Stocks (continued) Indonesia 4.3% Astra International Tbk PT Automobiles 1,719,600 $ 1,113,020 Bank Danamon Indonesia Tbk PT Banks 891,700 314,509 Perusahaan Gas Negara (Persero) Tbk PT Gas Utilities 797,500 151,415 Semen Indonesia (Persero) Tbk PT Construction Materials 519,100 350,598 1,929,542 Kenya 0.4% Equity Group Holdings Ltd Banks 579,300 185,421 Mexico 2.0% America Movil SAB de CV, L, ADR Wireless Telecommunication Services 19,330 273,906 Grupo Financiero Santander Mexico SAB de CV, B, ADR Banks 49,881 450,425 Nemak SAB de CV Auto Components 137,500 152,680 877,011 Nigeria 0.0% † Nigerian Breweries PLC Beverages 37,557 15,245 Pakistan 1.0% Habib Bank Ltd Banks 171,400 441,292 Peru 0.3% Compania de Minas Buenaventura SA, ADR Metals & Mining 9,690 116,668 Russia 5.6% Gazprom PAO, ADR Oil, Gas & Consumable Fuels 44,300 198,021 LUKOIL PJSC, ADR (London Stock Exchange) Oil, Gas & Consumable Fuels 200 10,592 LUKOIL PJSC, ADR Oil, Gas & Consumable Fuels 10,450 553,432 a,b Mail.ru Group Ltd., GDR, Reg S Internet Software & Services 20,854 460,873 MMC Norilsk Nickel PJSC, ADR Metals & Mining 16,400 257,808 Sberbank of Russia PJSC, ADR Banks 26,011 300,167 b Yandex NV, A Internet Software & Services 32,204 706,234 2,487,127 Singapore 0.2% DBS Group Holdings Ltd Banks 6,452 89,499 South Africa 7.6% Massmart Holdings Ltd Food & Staples Retailing 30,309 307,592 MTN Group Ltd Wireless Telecommunication Services 20,188 183,559 Naspers Ltd., N Media 15,915 2,745,867 Remgro Ltd Diversified Financial Services 12,014 184,530 3,421,548 South Korea 16.7% Daelim Industrial Co. Ltd Construction & Engineering 8,526 617,243 Fila Korea Ltd Textiles, Apparel & Luxury Goods 8,416 527,941 Hankook Tire Co. Ltd Auto Components 3,598 175,477 Hanon Systems Auto Components 38,655 321,008 Hite Jinro Co. Ltd Beverages 8,080 147,142 Hyundai Development Co-Engineering & Construction. Construction & Engineering 19,750 718,439 Hyundai Wia Corp Auto Components 2,500 151,905 iMarketkorea Inc Trading Companies & Distributors 15,123 180,668 Interpark Holdings Corp Internet & Direct Marketing Retail 9,693 41,635 KT Skylife Co. Ltd Media 35,290 521,072 POSCO Metals & Mining 100 26,041 Samsung Electronics Co. Ltd Technology Hardware, Storage & Peripherals 1,802 3,321,882 SK Hynix Inc Semiconductors & Semiconductor Equipment 16,340 738,424 7,488,877 |2 TEMPLETON INSTITUTIONAL FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Emerging Markets Series (continued) Industry Shares Value Common Stocks (continued) Taiwan 13.0% Catcher Technology Co. Ltd Technology Hardware, Storage & Peripherals $ Hon Hai Precision Industry Co. Ltd Electronic Equipment, Instruments & Components Largan Precision Co. Ltd Electronic Equipment, Instruments & Components Pegatron Corp Technology Hardware, Storage & Peripherals Taiwan Semiconductor Manufacturing Co. Ltd Semiconductors & Semiconductor Equipment Thailand 4.3% Kasikornbank PCL, fgn Banks Land and Houses PCL, fgn Real Estate Management & Development PTT Exploration and Production PCL, fgn Oil, Gas & Consumable Fuels Siam Commercial Bank PCL, fgn Banks Thai Beverage PCL, fgn Beverages United Kingdom 3.4% Unilever PLC. Personal Products United States 0.9% b IMAX Corp Media Total Common Stocks (Cost $32,623,022) Participatory Notes (Cost $449,297) 1.1% Saudi Arabia 1.1% HSBC Bank PLC, Saudi Basic Industries Corp., 1/22/18. Chemicals Preferred Stocks 3.8% Brazil 3.8% c Banco Bradesco SA, 3.924%, ADR, pfd Banks c Itau Unibanco Holding SA, 4.688%, ADR, pfd Banks Total Preferred Stocks (Cost $773,908) Total Investments before Short Term Investments (Cost $33,846,227) Short Term Investments (Cost $445,679) 1.0% Money Market Funds 1.0% United States 1.0% d,e Institutional Fiduciary Trust Money Market Portfolio, 0.32%. Total Investments (Cost $34,291,906) 99.7% . Other Assets, less Liabilities 0.3% Net Assets 100.0% $ |3 TEMPLETON INSTITUTIONAL FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Emerging Markets Series (continued) See Abbreviations on page 21.  Rounds to less than 0.1% of net assets. a Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At March 31, 2017, the aggregate value of these securities was $517,502, representing 1.1% of net assets. b Non-income producing. c Variable rate security. The rate shown represents the yield at period end. d See Note 5 regarding investments in affiliated management investment companies. e The rate shown is the annualized seven-day yield at period end. |4 TEMPLETON INSTITUTIONAL FUNDS Statement of Investments, March 31, 2017 (unaudited) Foreign Smaller Companies Series Industry Shares Value Common Stocks 89.5% Belgium 2.0% Barco NV Electronic Equipment, Instruments & Components $ Ontex Group NV Personal Products Bermuda 1.0% Axis Capital Holdings Ltd Insurance Brazil 1.4% Grendene SA Textiles, Apparel & Luxury Goods M Dias Branco SA. Food Products Canada 7.5% a Badger Daylighting Ltd Construction & Engineering b Canaccord Genuity Group Inc Capital Markets b Canada Goose Holdings Inc Textiles, Apparel & Luxury Goods Canadian Western Bank Banks Dorel Industries Inc., B Household Durables Enerflex Ltd Energy Equipment & Services a Genworth MI Canada Inc Thrifts & Mortgage Finance Laurentian Bank of Canada Banks Mullen Group Ltd Energy Equipment & Services Russel Metals Inc Trading Companies & Distributors Shawcor Ltd Energy Equipment & Services China 3.1% AAC Technologies Holdings Inc Electronic Equipment, Instruments & Components China ZhengTong Auto Services Holdings Ltd Specialty Retail Goodbaby International Holdings Ltd Household Products Greatview Aseptic Packaging Co. Ltd Containers & Packaging Shanghai Haohai Biological Technology Co. Ltd., H Biotechnology Xtep International Holdings Ltd Textiles, Apparel & Luxury Goods Colombia 0.8% b Gran Tierra Energy Inc. (CAD Traded) Oil, Gas & Consumable Fuels b Gran Tierra Energy Inc. (USD Traded) Oil, Gas & Consumable Fuels Finland 2.9% Amer Sports OYJ Leisure Products Huhtamaki OYJ. Containers & Packaging France 0.4% Beneteau SA Leisure Products Germany 5.7% Gerresheimer AG Life Sciences Tools & Services Grand City Properties SA. Real Estate Management & Development Jenoptik AG Electronic Equipment, Instruments & Components Rational AG Machinery Quarterly Statement of Investments | See Notes to Statements of Investments. | 5 TEMPLETON INSTITUTIONAL FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Foreign Smaller Companies Series (continued) Industry Shares Value Common Stocks (continued) Hong Kong 5.7% Luk Fook Holdings (International) Ltd Specialty Retail $ Stella International Holdings Ltd Textiles, Apparel & Luxury Goods Techtronic Industries Co. Ltd Household Durables Value Partners Group Ltd Capital Markets Vinda International Holdings Ltd Household Products VTech Holdings Ltd Communications Equipment India 2.4% Dewan Housing Finance Corp. Ltd Thrifts & Mortgage Finance Jain Irrigation Systems Ltd Machinery Italy 4.4% Azimut Holding SpA Capital Markets Interpump Group SpA Machinery b Technogym SpA Leisure Products a Tods SpA Textiles, Apparel & Luxury Goods Japan 18.0% Anritsu Corp Electronic Equipment, Instruments & Components Asahi Co. Ltd Specialty Retail Asics Corp Textiles, Apparel & Luxury Goods Bunka Shutter Co. Ltd Building Products Capcom Co. Ltd Software Daibiru Corp Real Estate Management & Development Descente Ltd Textiles, Apparel & Luxury Goods Dowa Holdings Co. Ltd Metals & Mining Fuji Oil Holdings Inc Food Products IDOM Inc Specialty Retail Kobayashi Pharmaceutical Co. Ltd Personal Products KYB Corp Auto Components b Laox Co. Ltd Specialty Retail MEITEC Corp Professional Services Nachi-Fujikoshi Corp Machinery Nihon Parkerizing Co. Ltd Chemicals Square Enix Holdings Co. Ltd Software Sumitomo Rubber Industries Ltd Auto Components TechnoPro Holdings Inc Professional Services Tsumura & Co Pharmaceuticals Ushio Inc Electrical Equipment Luxembourg 1.3% Stabilus SA Machinery Netherlands 5.1% Aalberts Industries NV Machinery Accell Group NV Leisure Products Arcadis NV Construction & Engineering Beter Bed Holding NV Specialty Retail c Refresco Group NV, Reg S Beverages |6 TEMPLETON INSTITUTIONAL FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Foreign Smaller Companies Series (continued) Industry Shares Value Common Stocks (continued) Norway 0.5% Tomra Systems ASA Commercial Services & Supplies $ Philippines 0.8% Metropolitan Bank & Trust Co Banks Vista Land & Lifescapes Inc Real Estate Management & Development Poland 0.8% CCC SA. Textiles, Apparel & Luxury Goods South Korea 3.4% BNK Financial Group Inc Banks DGB Financial Group Inc Banks b Hyundai Mipo Dockyard Co. Ltd Machinery KIWOOM Securities Co. Ltd Capital Markets Korea Investment Holdings Co. Ltd Capital Markets Spain 1.5% Construcciones y Auxiliar de Ferrocarriles SA Machinery Tecnicas Reunidas SA Energy Equipment & Services Sweden 3.7% Bulten AB. Auto Components Cloetta AB, B Food Products Duni AB Household Durables Tethys Oil AB Oil, Gas & Consumable Fuels c The Thule Group AB, Reg S Leisure Products Switzerland 4.7% b Basilea Pharmaceutica AG. Biotechnology Bucher Industries AG Machinery Logitech International SA Technology Hardware, Storage & Peripherals Vontobel Holding AG Capital Markets Taiwan 3.6% Chicony Electronics Co. Ltd Technology Hardware, Storage & Peripherals Giant Manufacturing Co. Ltd Leisure Products Merida Industry Co. Ltd Leisure Products Tripod Technology Corp Electronic Equipment, Instruments & Components Thailand 1.0% L.P.N. Development PCL, fgn Real Estate Management & Development TISCO Financial Group PCL, fgn Banks United Kingdom 7.8% Bellway PLC Household Durables Bovis Homes Group PLC Household Durables DFS Furniture PLC Household Durables Foxtons Group PLC Real Estate Management & Development Greggs PLC Food & Staples Retailing |7 TEMPLETON INSTITUTIONAL FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Foreign Smaller Companies Series (continued) Industry Shares Value Common Stocks (continued) United Kingdom (continued) Laird PLC Electronic Equipment, Instruments & Components 4,115,664 $ 7,890,728 b LivaNova PLC. Health Care Equipment & Supplies 143,951 7,055,038 Man Group PLC Capital Markets 6,332,201 11,688,080 Oxford Instruments PLC. Electronic Equipment, Instruments & Components 703,316 7,226,867 SIG PLC Trading Companies & Distributors 3,078,183 4,293,143 b Vectura Group PLC Pharmaceuticals 5,175,702 9,903,622 78,896,295 Total Common Stocks (Cost $706,434,592) . 906,359,181 Preferred Stocks (Cost $4,034,256) 0.5% Brazil 0.5% d Alpargatas SA, 2.756%, pfd Textiles, Apparel & Luxury Goods 1,417,300 5,564,692 Total Investments before Short Term Investments (Cost $710,468,848) 911,923,873 Short Term Investments (Cost $18,987,656) 1.9% Investments from Cash Collateral Received from Loaned Securities 1.9% Money Market Funds 1.9% United States 1.9% e,f Institutional Fiduciary Trust Money Market Portfolio, 0.32% 18,987,656 18,987,656 Total Investments (Cost $729,456,504) % 930,911,529 Other Assets, less Liabilities 8.1% 81,669,314 Net Assets 100.0% $ 1,012,580,843 See Abbreviations on page 21. a A portion or all of the security is on loan at March 31, 2017. b Non-income producing. c Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At March 31, 2017, the aggregate value of these securities was $29,851,245, representing 2.9% of net assets. d Variable rate security. The rate shown represents the yield at period end. e See Note 5 regarding investments in affiliated management investment companies. f The rate shown is the annualized seven-day yield at period end. |8 TEMPLETON INSTITUTIONAL FUNDS Statement of Investments, March 31, 2017 (unaudited) Global Equity Series Industry Shares Value Common Stocks 95.4% Austria 0.5% UNIQA Insurance Group AG Insurance $ Belgium 0.4% UCB SA Pharmaceuticals Canada 1.2% Alamos Gold Inc., A Metals & Mining Silver Wheaton Corp Metals & Mining China 4.9% a Baidu Inc., ADR Internet Software & Services China Life Insurance Co. Ltd., H. Insurance China Mobile Ltd Wireless Telecommunication Services China Telecom Corp. Ltd., H Diversified Telecommunication Services Haier Electronics Group Co. Ltd Household Durables Kunlun Energy Co. Ltd Oil, Gas & Consumable Fuels Shanghai Pharmaceuticals Holding Co. Ltd., H Health Care Providers & Services Sinopharm Group Co. Ltd Health Care Providers & Services France 8.0% AXA SA Insurance BNP Paribas SA. Banks Cie Generale des Etablissements Michelin, B Auto Components Compagnie de Saint-Gobain Building Products Credit Agricole SA Banks Sanofi Pharmaceuticals Total SA, B Oil, Gas & Consumable Fuels Zodiac Aerospace Aerospace & Defense Germany 6.3% Bayer AG Pharmaceuticals Deutsche Lufthansa AG Airlines HeidelbergCement AG Construction Materials a innogy SE Multi-Utilities Lanxess AG Chemicals Merck KGaA Pharmaceuticals a MorphoSys AG Life Sciences Tools & Services Siemens AG, ADR Industrial Conglomerates Hong Kong 0.5% CK Hutchison Holdings Ltd Industrial Conglomerates India 0.2% Housing Development Finance Corp. Ltd Thrifts & Mortgage Finance Ireland 1.0% CRH PLC Construction Materials Israel 1.2% Teva Pharmaceutical Industries Ltd., ADR Pharmaceuticals Italy 1.2% Eni SpA Oil, Gas & Consumable Fuels Quarterly Statement of Investments | See Notes to Statements of Investments. | 9 TEMPLETON INSTITUTIONAL FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Global Equity Series (continued) Industry Shares Value Common Stocks (continued) Japan 9.3% a IHI Corp Machinery $ INPEX Corp Oil, Gas & Consumable Fuels Konica Minolta Inc Technology Hardware, Storage & Peripherals Nissan Motor Co. Ltd Automobiles Omron Corp Electronic Equipment, Instruments & Components Panasonic Corp Household Durables SoftBank Group Corp Wireless Telecommunication Services Sumitomo Metal Mining Co. Ltd Metals & Mining Suntory Beverage & Food Ltd Beverages Toyota Motor Corp Automobiles Netherlands 2.8% Akzo Nobel NV Chemicals ING Groep NV Banks NN Group NV Insurance QIAGEN NV Life Sciences Tools & Services Norway 1.4% Telenor ASA Diversified Telecommunication Services Yara International ASA Chemicals Portugal 1.3% Galp Energia SGPS SA, B. Oil, Gas & Consumable Fuels Singapore 0.6% Singapore Telecommunications Ltd Diversified Telecommunication Services South Korea 4.0% Hana Financial Group Inc Banks Hyundai Mobis Co. Ltd Auto Components Samsung Electronics Co. Ltd Technology Hardware, Storage & Peripherals Spain 0.8% Telefonica SA. Diversified Telecommunication Services Switzerland 3.0% ABB Ltd Electrical Equipment Roche Holding AG Pharmaceuticals UBS Group AG Capital Markets Taiwan 1.0% Taiwan Semiconductor Manufacturing Co. Ltd., ADR Semiconductors & Semiconductor Equipment Thailand 0.8% Bangkok Bank PCL, NVDR Banks United Kingdom 12.2% Aviva PLC Insurance BAE Systems PLC Aerospace & Defense Barclays PLC Banks BP PLC Oil, Gas & Consumable Fuels GlaxoSmithKline PLC Pharmaceuticals HSBC Holdings PLC Banks Kingfisher PLC Specialty Retail |10 TEMPLETON INSTITUTIONAL FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Global Equity Series (continued) Industry Shares Value Common Stocks (continued) United Kingdom (continued) Petrofac Ltd Energy Equipment & Services $ Royal Dutch Shell PLC, B Oil, Gas & Consumable Fuels Sky PLC Media a Standard Chartered PLC Banks a Subsea 7 SA Energy Equipment & Services Vodafone Group PLC Wireless Telecommunication Services United States 32.8% Allegheny Technologies Inc Metals & Mining Allergan PLC Pharmaceuticals a Alphabet Inc., A Internet Software & Services American International Group Inc Insurance Amgen Inc Biotechnology Apache Corp Oil, Gas & Consumable Fuels Apple Inc Technology Hardware, Storage & Peripherals Applied Materials Inc Semiconductors & Semiconductor Equipment Baker Hughes Inc Energy Equipment & Services Capital One Financial Corp Consumer Finance a Celgene Corp Biotechnology Citigroup Inc Banks Comcast Corp., A Media ConocoPhillips Oil, Gas & Consumable Fuels Devon Energy Corp Oil, Gas & Consumable Fuels Eastman Chemical Co Chemicals Eli Lilly & Co Pharmaceuticals Gilead Sciences Inc Biotechnology JPMorgan Chase & Co Banks a Knowles Corp Electronic Equipment, Instruments & Components Medtronic PLC Health Care Equipment & Supplies Microsoft Corp Software Morgan Stanley Capital Markets Oracle Corp Software Pfizer Inc Pharmaceuticals Rockwell Collins Inc Aerospace & Defense Stanley Black & Decker Inc Machinery SunTrust Banks Inc Banks Twenty-First Century Fox Inc., A. Media Voya Financial Inc Diversified Financial Services Walgreens Boots Alliance Inc Food & Staples Retailing Total Common Stocks (Cost $227,659,441) Preferred Stocks (Cost $1,775,191) 0.5% Germany 0.5% b Draegerwerk AG & Co. KGAA, 0.197%, pfd Health Care Equipment & Supplies Total Investments before Short Term Investments (Cost $229,434,632) |11 TEMPLETON INSTITUTIONAL FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Global Equity Series (continued) Principal Amount Value Short Term Investments 3.7% Time Deposits 3.7% United States 3.7% Bank of Montreal, 0.72%, 4/03/17 $ $ Royal Bank of Canada, 0.80%, 4/03/17. Total Time Deposits (Cost $10,700,000) Total Investments (Cost $240,134,632) 99.6% Other Assets, less Liabilities 0.4% Net Assets 100.0% . $ See Abbreviations on page 21. a Non-income producing. b Variable rate security. The rate shown represents the yield at period end. |12 TEMPLETON INSTITUTIONAL FUNDS Statement of Investments, March 31, 2017 (unaudited) International Equity Series Industry Shares Value Common Stocks 97.7% Brazil 0.3% Embraer SA, ADR Aerospace & Defense $ Canada 2.3% Cenovus Energy Inc Oil, Gas & Consumable Fuels Silver Wheaton Corp Metals & Mining Suncor Energy Inc Oil, Gas & Consumable Fuels Tahoe Resources Inc Metals & Mining China 6.1% a Baidu Inc., ADR Internet Software & Services China Life Insurance Co. Ltd., H Insurance China Mobile Ltd Wireless Telecommunication Services China Telecom Corp. Ltd., H Diversified Telecommunication Services Haier Electronics Group Co. Ltd Household Durables Sinopharm Group Co. Ltd Health Care Providers & Services France 9.7% AXA SA Insurance BNP Paribas SA Banks Cie Generale des Etablissements Michelin, B Auto Components Compagnie de Saint-Gobain. Building Products Sanofi Pharmaceuticals Total SA, B Oil, Gas & Consumable Fuels Zodiac Aerospace Aerospace & Defense Germany 12.7% Bayer AG Pharmaceuticals a Deutsche Boerse AG Capital Markets Deutsche Lufthansa AG Airlines Deutsche Post AG Air Freight & Logistics HeidelbergCement AG Construction Materials Infineon Technologies AG. Semiconductors & Semiconductor Equipment a innogy SE Multi-Utilities Lanxess AG Chemicals Merck KGaA Pharmaceuticals Metro AG Food & Staples Retailing SAP SE Software Siemens AG Industrial Conglomerates Telefonica Deutschland Holding AG Diversified Telecommunication Services Hong Kong 2.5% AIA Group Ltd Insurance Cheung Kong Property Holdings Ltd Real Estate Management & Development CK Hutchison Holdings Ltd Industrial Conglomerates India 1.1% Housing Development Finance Corp. Ltd Thrifts & Mortgage Finance Ireland 1.5% CRH PLC Construction Materials Israel 1.2% Teva Pharmaceutical Industries Ltd., ADR Pharmaceuticals Quarterly Statement of Investments | See Notes to Statements of Investments. | 13 TEMPLETON INSTITUTIONAL FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) International Equity Series (continued) Industry Shares Value Common Stocks (continued) Italy 2.4% Eni SpA Oil, Gas & Consumable Fuels 3,012,415 $ 49,324,817 Intesa Sanpaolo SpA Banks 8,219,841 22,323,594 Tenaris SA Energy Equipment & Services 2,509,209 43,012,532 114,660,943 Japan 10.0% INPEX Corp Oil, Gas & Consumable Fuels 4,299,300 42,274,583 Konica Minolta Inc Technology Hardware, Storage & Peripherals 3,730,500 33,380,451 Mitsui Fudosan Co. Ltd Real Estate Management & Development 1,182,000 25,209,487 Nissan Motor Co. Ltd Automobiles 6,576,100 63,421,466 Omron Corp Electronic Equipment, Instruments & Components 1,056,100 46,348,473 Panasonic Corp Household Durables 2,397,100 27,091,472 SoftBank Group Corp Wireless Telecommunication Services 912,300 64,437,181 Sumitomo Metal Mining Co. Ltd Metals & Mining 3,196,000 45,466,409 Sumitomo Rubber Industries Ltd Auto Components 2,110,200 35,963,071 Suntory Beverage & Food Ltd Beverages 1,518,000 63,960,291 Toyota Motor Corp Automobiles 507,420 27,543,182 475,096,066 Mexico 0.3% Industrias Penoles SA Metals & Mining 485,150 12,489,833 Netherlands 7.1% Akzo Nobel NV Chemicals 924,730 76,673,610 a ASR Nederland NV Insurance 2,022,660 57,661,097 ING Groep NV Banks 5,131,420 77,562,127 NN Group NV Insurance 1,054,680 34,296,453 QIAGEN NV Life Sciences Tools & Services 1,475,500 42,826,250 SBM Offshore NV Energy Equipment & Services 2,947,417 48,339,150 337,358,687 Norway 2.1% Telenor ASA Diversified Telecommunication Services 3,973,408 66,124,750 Yara International ASA. Chemicals 853,666 32,866,956 98,991,706 Singapore 3.4% DBS Group Holdings Ltd Banks 4,065,713 56,397,578 Singapore Telecommunications Ltd Diversified Telecommunication Services 23,521,060 65,927,250 United Overseas Bank Ltd Banks 2,451,700 38,759,491 161,084,319 South Korea 6.4% Hana Financial Group Inc Banks 846,403 27,986,837 Hyundai Mobis Co. Ltd Auto Components 236,407 50,878,886 Hyundai Motor Co Automobiles 221,276 31,187,248 KB Financial Group Inc Banks 1,005,468 44,088,621 Samsung Electronics Co. Ltd Technology Hardware, Storage & Peripherals 80,488 148,374,935 302,516,527 Spain 1.0% Telefonica SA Diversified Telecommunication Services 4,192,916 46,895,038 Sweden 0.7% Getinge AB, B Health Care Equipment & Supplies 1,971,701 34,589,701 |14 TEMPLETON INSTITUTIONAL FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) International Equity Series (continued) Industry Shares Value Common Stocks (continued) Switzerland 5.6% a Glencore PLC Metals & Mining $ Novartis AG Pharmaceuticals Roche Holding AG. Pharmaceuticals Swiss Re AG Insurance UBS Group AG Capital Markets Taiwan 2.2% Catcher Technology Co. Ltd Technology Hardware, Storage & Peripherals Pegatron Corp Technology Hardware, Storage & Peripherals Taiwan Semiconductor Manufacturing Co. Ltd Semiconductors & Semiconductor Equipment Thailand 1.0% Bangkok Bank PCL, fgn Banks Bangkok Bank PCL, NVDR. Banks United Kingdom 17.0% Aviva PLC. Insurance BAE Systems PLC. Aerospace & Defense Barclays PLC Banks BP PLC Oil, Gas & Consumable Fuels GlaxoSmithKline PLC. Pharmaceuticals HSBC Holdings PLC Banks International Consolidated Airlines Group SA Airlines Johnson Matthey PLC Chemicals Kingfisher PLC Specialty Retail a LivaNova PLC Health Care Equipment & Supplies Petrofac Ltd Energy Equipment & Services Royal Dutch Shell PLC, B Oil, Gas & Consumable Fuels Royal Dutch Shell PLC, B, ADR. Oil, Gas & Consumable Fuels Sky PLC Media a Standard Chartered PLC Banks a Tesco PLC Food & Staples Retailing Vodafone Group PLC Wireless Telecommunication Services United States 1.1% Chubb Ltd Insurance Total Common Stocks (Cost $3,339,596,011) |15 TEMPLETON INSTITUTIONAL FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) International Equity Series (continued) Shares Value Short Term Investments (Cost $83,614,719) 1.8% Money Market Funds 1.8% United States 1.8% b,c Institutional Fiduciary Trust Money Market Portfolio, 0.32% 83,614,719 $ 83,614,719 Total Investments (Cost $3,423,210,730) 99.5 % 4,722,947,850 Other Assets, less Liabilities 0.5% 23,433,949 Net Assets 100.0% $ 4,746,381,799 See Abbreviations on page 21. a Non-income producing. b See Note 5 regarding investments in affiliated management investment companies. c The rate shown is the annualized seven-day yield at period end. |16 TEMPLETON INSTITUTIONAL FUNDS Notes to Statements of Investments (unaudited) 1. ORGANIZATION Templeton Institutional Funds (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of four separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or as of 4 p.m. Eastern time. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. Investments in time depostis are valued at cost, which approximates fair value. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Funds business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded |17 TEMPLETON INSTITUTIONAL FUNDS NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 2. FINANCIAL INSTRUMENT VALUATION (continued) funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Funds NAV is not calculated, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. INCOME TAXES At March 31, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Emerging Foreign Smaller Global International Markets Series Companies Series Equity Series Equity Series Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 4. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. The United States and other nations have imposed and could impose additional sanctions on certain issuers in Russia due to regional conflicts. These sanctions could result in the devaluation of Russias currency, a downgrade in Russian issuers credit ratings, or a decline in the value and liquidity of Russian stocks or other securities. Such sanctions could also adversely affect Russias economy, possibly forcing the economy into a recession. Certain or all Funds may be prohibited from investing in securities issued by companies subject to such sanctions. In addition, if the Fund holds the securities of an issuer that is subject to such sanctions, an immediate freeze of that issuers securities could result, impairing the ability of the Fund to buy, sell, receive or deliver those securities. There is also the risk that countermeasures could be taken by Russias government, which could involve the seizure of the Funds assets. These risks could affect the value of the Funds portfolio. While the Funds hold securities of certain companies recently impacted by the sanctions, the restrictions do not impact the existing investments in those issuers. At March 31, 2017, Emerging Markets Series had 5.6% of its net assets invested in Russia. |18 TEMPLETON INSTITUTIONAL FUNDS NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 5. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES Certain or all Funds invest in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended March 31, 2017, certain or all Funds held investments in affiliated management investment companies as follows: % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Emerging Markets Series Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.32% ) $ $ $ % a Foreign Smaller Companies Series Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.32% ) $ $  $ % Global Equity Series Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.32%  )  $  $  $  International Equity Series Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.32% ) $ $ $ % a Rounds to less than 0.1%. 6. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. |19 TEMPLETON INSTITUTIONAL FUNDS NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 6. FAIR VALUE MEASUREMENTS (continued) A summary of inputs used as of March 31, 2017, in valuing the Funds’ assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Emerging Markets Series Assets: Investments in Securities: Equity Investments a,b $ 43,753,938 $ — $ — $ 43,753,938 Participatory Notes — 523,834 — 523,834 Short Term Investments 445,679 — — 445,679 Total Investments in Securities $ 44,199,617 $ 523,834 $ — $ 44,723,451 Foreign Smaller Companies Series Assets: Investments in Securities: Equity Investments a,b $ 911,923,873 $ — $ — $ 911,923,873 Short Term Investments 18,987,656 — — 18,987,656 Total Investments in Securities $ 930,911,529 $ — $ — $ 930,911,529 Global Equity Series Assets: Investments in Securities: Equity Investments a,b $ 278,878,006 $ — $ — $ 278,878,006 Short Term Investments — 10,700,000 — 10,700,000 Total Investments in Securities $ 278,878,006 $ 10,700,000 $ — $ 289,578,006 International Equity Series Assets: Investments in Securities: Equity Investments a,b $ 4,639,333,131 $ — $ — $ 4,639,333,131 Short Term Investments 83,614,719 — — 83,614,719 Total Investments in Securities $ 4,722,947,850 $ — $ — $ 4,722,947,850 a Includes common and preferred stocks. b For detailed categories, see the accompanying Statement of Investments. 7. INVESTMENT COMPANY REPORTING MODERNIZATION In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Funds’ financial statements and related disclosures. 8. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. |20 TEMPLETON INSTITUTIONAL FUNDS NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) Abbreviations Currency Selected Portfolio CAD Canadian Dollar ADR American Depositary Receipt USD United States Dollar GDR Global Depositary Receipt For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |21 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Institutional Funds By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date May 25, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date May 25, 2017 By /s/ Mark H. Otani Mark H. Otani Chief Financial Officer and Chief Accounting Officer Date
